Case 1:20-cv-02830-ELH Document 8-4 Filed 10/14/20 Page 1 of 6




                                                                 Ex. D
Case 1:20-cv-02830-ELH Document 8-4 Filed 10/14/20 Page 2 of 6




                                                                 Ex. D
Case 1:20-cv-02830-ELH Document 8-4 Filed 10/14/20 Page 3 of 6




                                                                 Ex. D
Case 1:20-cv-02830-ELH Document 8-4 Filed 10/14/20 Page 4 of 6




                                                                 Ex. D
Case 1:20-cv-02830-ELH Document 8-4 Filed 10/14/20 Page 5 of 6




                                                                 Ex. D
Case 1:20-cv-02830-ELH Document 8-4 Filed 10/14/20 Page 6 of 6




                                                                 Ex. D
